369 F.2d 807
UNITED STATES of America ex rel. William J. STEELE, Jr., Appellant,v.James F. MARONEY, Superintendent State CorrectionalInstitution, Pittsburgh, Pennsylvania.
No. 15674.
United States Court of Appeals Third Circuit.
Submitted Sept. 13, 1966.Decided Nov. 3, 1966.

William J. Steele, Jr., pro se.
No appearance for appellee.
Before STALEY, Chief Judge, and McLAUGHLIN and KALODNER, Circuit judges.
OPINION OF THE COURT
PER CURIAM:


1
The District Court denied the appellant's petition for a writ of gabeas corpus on its finding that there was no foundation in fact for his contentions that (1) counsel was not made available to him in denial of his requests when he pleaded guilty at a preliminary hearing to two indictments charging him with burglary and larceny; (2) he was subjected to 'intimidation, threats and coercion' in an effort to extract his confession; (3) he was not adequately represented by court-appointed counsel when his case came on for trial and he pleaded guilty; (4) he was held incommunicado from the time of his arrest until his trial and his requests to communicate with his family and friends were denied; and (5) he was later denied a transcript of the proceedings at which he was sentenced.


2
The record discloses that the appellant was given a full hearing on his application for a writ of habeas corpus, based on the grounds stated, in the Court of Common Pleas of Lycoming County, Pennsylvania, at which he was represented by court-appointed counsel; that the state court denied the writ and its action was affirmed by the, superior Court of Pennsylvania.


3
We find no error in the District Court's holding that the relator's contentions 'are without foundation in fact'.


4
The Order of the District Court denying the writ will be affirmed.